Citation Nr: 1722614	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  16-50 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection of ischemic heart disease, to include as due to herbicide exposure in service.

2.  Entitlement to service connection of type II diabetes mellitus, to include as due to herbicide exposure in service.


REPRESENTATION

Veteran represented by:	Carol Ponton, Attorney


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1951 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO), denying service connection of ischemic heart disease and type II diabetes mellitus.

At a May 31, 2017 pre-hearing conference with the undersigned, the Veteran's representative moved for advancement on the docket due to age and filed a written request for a favorable decision on the ischemic heart disease and type II diabetes mellitus claims while withdrawing a claim for service connection of a right hand injury in lieu of an informal hearing presentation.  Appeals must be considered in docket order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900(c) (2016).  Sufficient cause was shown at the prehearing conference and, therefore, the motion to advance the appeal on the Board's docket is granted.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.            § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served at a Royal Thai Air Force Base in Thailand during the Vietnam War and, based upon his regular duties and living conditions while there, is presumed to have been exposed to herbicides.

2.  The Veteran has a present diagnosis of ischemic heart disease.

3.  The Veteran has a present diagnosis of type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection of ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(5), 3.309(e) (2016).

2.  The criteria for service connection of type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(5), 3.309(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his coronary artery disease and type II diabetes mellitus are related to his service in Thailand during the Vietnam Era due to herbicide agent exposure.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.4(b), 3.303(a) (2016).  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is evidence of in-service herbicide agent exposure during the Vietnam Era, nexus of certain enumerated diseases may be found based upon a presumption of incurrence in or aggravation by service despite the lack of evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Two of the enumerated diseases are ischemic heart disease (defined as including coronary artery disease and coronary artery bypass grafting) and type II diabetes mellitus.  38 C.F.R. § 3.309(e) (2016).

The present disability requirement is satisfied when a veteran has a disability at the time the claim for service connection is filed or during the pendency of the claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When there is record evidence of a recent diagnosis of disability prior to the filing of the claim, however, "the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

In determining whether service connection is warranted for a disability, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The evidence consists of service treatment records and military personnel records, private medical treatment records, lay documentary evidence, and statements by the Veteran.  Based upon this evidence, a finding of service connection of ischemic heart disease and type II diabetes mellitus is warranted.


Ischemic Heart Disease

The Veteran seeks service connection of ischemic heart disease on a presumptive basis due to in-service exposure to herbicide agents, Agent Orange, while assigned to the 388th Tactical Fighter Wing and 553rd Reconnaissance Wing at the Royal Thai Air Force Base of Korat in Thailand during the Vietnam War.

As to the element of a present disability, private medical records presented in July 2013 show that the Veteran has a long-standing history of coronary artery disease and that he had coronary artery bypass grafting in early 2003.  Therefore, the element of a present disability is met.

As to the element of presumed nexus, the record evidence consists of the Veteran's service treatment records, military personnel records, Department of Defense documents submitted by the Veteran, document information assembled by another service member, and the Veteran's statements.

A veteran will be presumed to have been exposed to herbicide agents if the veteran had active military, naval, or air service in the Republic of Vietnam during the period beginning January 9, 1962 and ending May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 C.F.R. § 3.307(a)(6)(iii) (2016).  Additionally, an Air Force veteran who "regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed."  38 C.F.R.                       § 3.307(a)(6)(v) (2016).  The veteran had to have been assigned to "an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft."  Id.

Special consideration of herbicide exposure on a factual basis is also extended to veterans whose duties placed them on or near the perimeters of military bases in Thailand during the Vietnam Era.  See M21-1, Part IV, Subpart ii, Chap. 1, Sec. H.5.b.  The Royal Thai Air Force Base of Korat is on the list of affected military bases, and special consideration extends to Air Force veterans who show through evidence of daily work duties, performance evaluation reports, or other credible evidence that duties placed them on or near the base perimeter.  Id.

In a May 2017 statement, the Veteran asserted that he arrived at Korat in August 1970 and left in August 1971.  The Veteran's military personnel record, presented August 2012, contains a performance report for the period June 1970 to June 1971, 205 days, for duties performed with the 388th Field Maintenance Squadron at Korat, RTAFB, Thailand.  The Veteran's grade was Technical Sergeant, a non-commissioned officer.  The Veteran's duties were as a Squadron Aerospace Ground Equipment Technician who accomplished "the troubleshooting, inspecting, repairing and modifying assemblies and sub-assemblies of power AGE in direct support of the assigned aircraft."  The Veteran has the additional duty of "Day Shift Supervisor of Minor Maintenance Section."  Additionally, the Veteran's service treatment records show that he was seen at the Korat dispensary in August 1970 and the hospital in March 1971.  Therefore, the Board finds that the Veteran served at Korat in Thailand for approximately one year during the Vietnam Era.

In June 2017, the Veteran presented a compendium of documents, government-produced and otherwise, and his own statement.  In support of his statement that the drift of Agent Orange, the herbicide agent at issue here, is 500 meters, the Veteran presented the pertinent pages of the field manual titled "Tactical Employment of Herbicides," produced by the Department of the Army in December 1971.  The Veteran presented numerous maps of Korat indicating where he worked, slept, bathed, exercised, and recreated in relationship to the perimeter and the 500 meter drift zone.  The Veteran also presented the "History of the 388th Tactical Fighter Wing July to Sept. 1968," which was declassified in July 2010.

The Veteran explained that, at Korat, the 388th Tactical Fighter Wing (TFW) was the primary unit with the 553rd Reconnaissance Wing being co-located.  The 388th TFW received and acted upon USAF directive to perform vegetation control.  When the Veteran arrived at Korat, he reported to the 388th Combat Support Group and was then assigned to the 553rd Reconnaissance Wing.  With the use of maps, the Veteran identified the ramp where the 553rd worked and indicated that 40 percent of that area was within the 500 meter drift zone for Agent Orange.  The 553rd personnel were present on the apron twenty-four hours a day, every day.  Additionally, the flight crew spent three to four hours on the apron prior to each mission.  Because it was too hot to sit inside the aircraft, they sat on the ramp and apron.

The Veteran also addressed the living conditions.  The hootches did not have windows, only screens, and some were as close as 11 meters from the base perimeter.  The Veteran presented a photograph of himself in front of the hootch, Hootch T 939C, where he lived.  He pointed out that the picture reflected the lack of vegetation under the hootch because herbicide agents were used under the hootches to control snakes and vermin.  The Veteran provided photos of the open air showers and latrines, and he stated that he rode a bicycle to get to and from work by way of the perimeter fence.  The Veteran pointed out that the physical training and sport area was very close to the perimeter, about 30 meters, as well as the NCO Club.

The Veteran presented numerous photographs of dozens of stacked barrels that he claims contained Agent Orange, and which are in appearance consistent with the Department of the Army's field manual's description of storage of Agent Orange.  The Veteran also described and provided a photograph of a ditch near the squadron shops that was always full of "brownish black liquid which really smelled bad."  The Army's field manual instructs that the method for cleaning spills is to wash it with diesel fuel then rinse it with water.  Then, "the used diesel fuel should be drained into settling basins or pits so that it will be incorporated into the soil and decomposed by the action of soil microorganisms and sunlight."

The Board finds the Veteran's statements competent, credible, and affords them great weight as to his experiences at Korat.  Competent lay evidence is any evidence that does not require "the proponent to have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2) (2016); see Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence is credible when it is internally consistent and consistent with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."  Id.  But competency of evidence differs from credibility and weight.  "The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, 6 Vet. App. at 469; Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating, "Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Here, the Veteran's statements are competent because they pertain to matter of which he has personal knowledge.  They concern his experiences and his observations while serving at Korat.  The Veteran's statements are credible because they are internally consistent and consistent with authoritative documentation contemporaneously presented by the Veteran.  The Veteran's performance review for his tour in Thailand contained nothing but the highest praise, indicating his character.  The record does not contain any affirmative evidence to establish that the Veteran was not exposed to Agent Orange during his service in Thailand.  Therefore, the Board finds that the Veteran's duties regularly and routinely placed him at or near the perimeter of the Royal Thai Air Force Base of Korat, and the element of presumed nexus is met.

In summary, the Board finds that the Veteran has a present disability of ischemic heart disease and, due to service in Thailand during the Vietnam Era, he is presumed to have been exposed to herbicide agents.  Therefore, service connection of ischemic heart disease is warranted.

Type II Diabetes Mellitus

The Veteran seeks service connection of type II diabetes mellitus on a presumptive basis due to in-service exposure to herbicide agents, Agent Orange, while assigned to the 388th Tactical Fighter Wing and 553rd Reconnaissance Wing at the Royal Thai Air Force Base of Korat in Thailand during the Vietnam Era.

As to the element of a present disability, private medical records presented July 2013 show that the Veteran has a long-standing history of type II diabetes mellitus.  Therefore, the element of a present disability is met.

As to the element of presumed nexus, for the reasons discussed above, the Board finds that the Veteran's duties regularly and routinely placed him at or near the perimeter of the Royal Thai Air Force Base of Korat, and the element of presumed nexus is met.

In summary, the Board finds that the Veteran has a present disability of type II diabetes mellitus and, due to service in Thailand during the Vietnam Era, he is presumed to have been exposed to herbicide agents.  Therefore, service connection of type II diabetes mellitus is warranted.

The Board is grateful to the Veteran for his honorable service.

ORDER

Entitlement to service connection of ischemic heart disease is granted.

Entitlement to service connection of type II diabetes mellitus is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


